Murdock, J., concurring: There is a suggestion in this case that the corporation had a plan under which it used its own stock for the purpose of creating and sustaining employee interest in its affairs. However, there is no evidence to show that either the purchase or sale of the stock here in question was made pursuant to that plan. There is, on the contrary, a finding that the sale in 1941 was not made for that purpose, but was made merely for the purpose of providing some additional funds for corporate uses which could have been provided just as well by the sale of other securities. These circumstances distinguish this case from Cluett, Peabody & Co., 3 T. C. 169.